Mark Anthony Espinoza v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-232-CR
No. 10-03-234-CR

     MARK ANTHONY ESPINOZA,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court 5
Dallas County, Texas
Trial Court Nos. F99-71895-VL & F01-48366-VL
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Mark Anthony Espinoza appealed his convictions in these causes.  The court pronounced
sentence in each case on May 15, 2003.  Espinoza did not file motions for new trial.  Accordingly,
the clerk’s record in each case was due on July 14, 2003.  See Tex. R. App. P. 35.2(a).  In the
meantime, Espinoza’s appeals were transferred from the Dallas Court of Appeals to this Court.
      The district clerk advised the Clerk of this Court by letter dated August 12, 2003 that the
clerk’s record in each appeal had not been filed because Espinoza had failed to pay the clerk’s fee
for preparation of the record.  Accordingly, the Clerk of this Court sent the following notice to
Espinoza in each case on August 21, 2003:
The clerk’s record in the above cause has apparently not been filed because appellant
has failed to pay or make arrangements to pay the clerk’s fee for preparation of the
record.  If appellant desires to proceed with this appeal, he must pay or make
arrangements to pay the clerk’s fee and notify this Court of the actions taken within ten
days after the date of this letter.  If appellant fails to do so, this appeal will be dismissed
for want of prosecution.

To date, the Court has received no response to this notice.  
      Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay or make
arrangements to pay the clerk’s fee for preparation of the record, the Court may:
dismiss the appeal for want of prosecution, unless the appellant was entitled to proceed
without payments of costs.  The court must give the appellant a reasonable opportunity
to cure before dismissal.

Tex. R. App. P.  37.3(b).
      The Court has received no information to suggest that Espinoza is indigent.  He has not made
the necessary arrangements for the filing of the clerk’s records despite being given the opportunity
to do so.  Id.  Accordingly, we dismiss these appeals for want of prosecution.

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Judge Strother
 (Sitting by Assignment)
Appeals dismissed
Opinion delivered and filed December 10, 2003
Do not publish
[CR25]